Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.
 
Claim Status
This is a response to papers filed on 03/08/2021.  Claims 1 and 3 have been amended; claim 2, previously cancelled; claims, 11-12, newly added. Accordingly, claims 1 and 3-12 are pending in the application and under consideration on the merit.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed 03/08/2021 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statements in English are fully considered by the examiner.  A signed copy of form 1449 is enclosed herewith. 

Withdrawn Nonstatutory Double Patenting Rejection



Withdrawn Claim Rejections - 35 USC 35 USC §102 or 103
The rejections of claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Clinical trial NCT02244541 (“NCT’541”, non-patent literature; Clinical trial.gov archive; pp. 1-7; September 18, 2014) in view of Kuriyama, et al. (“Kuriyama”, non-patent literature; AAPS PharmSciTech.; vol. 15, No. 2, pp. 375–387, Published online 2014 Jan 11) is hereby withdrawn in view of amendments dated 03/08/2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tara A. Nealey on April 8, 2021.
In the claims:
Claim 1 is amended by deleting “substantially” in line 11. 
Claim 12 is amended by replacing “mq” with -- mg -- in line 2. 

Reasons for Allowance

The closest prior art, NCT’541 (non-patent literature; Clinical trial.gov archive; pp. 1-7; updated September 18, 2014), discloses a dose finding and pharmacokinetic study of anavex2-73 in patients with mild to moderate Alzheimer’s disease (title).  However, NCT’541 does not disclose ANAVEX2-73 comprises crystals characterized by the powder X-ray diffraction pattern shown in FIG. 1 as claimed. Thus, NCT’541 does not anticipate nor render obvious the method as claimed. In conclusion, the case is allowed for the reasons set forth in applicants arguments.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1 and 3-12 are allowed. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/YANZHI ZHANG/            Primary Examiner, Art Unit 1617